Exhibit 1
                                             PAUL BATISTA, P.C.
                                          Attorney-at-Law
                                      26 Broadway - Suite 1900
                                      New York, New York 10004
                                           (212) 980-0070
e-mail: Batista007@aol.com                                                        Facsimile: (212) 344-7677
                                                            August 16, 2015
VIA ECF
Hon. Douglas C. Palmer
Clerk of the Court
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                 Re:     Kashmir Gill v. Jus Broadcasting Corp., et al.
                         Case No. 1:19-cv-04216 (ILG) (PK)

Dear Mr. Palmer:

      I am the attorney of record for defendants Jus Broadcasting Corp., Jus Punjabi, LLC, Jus
One Corp., Jus Broadcasting Corp PVT and Penny Sandhu in the above-entitled litigation.

        I write for the purpose of requesting that the Clerk's Office not grant the so-called "Request
for Certificate of Default" filed on August 13, 2019 by plaintiff Kashmir Gill ("Gill"). I

        There has been no default by defendants on any aspect of this case. As the Docket Sheet
reveals, the litigation was commenced on February 25, 2019 by plaintiff Gill in the United States
District Court for the District of New Jersey, but not in this Court. See Doc. 1 on the annexed
docket sheet. Gill's complaint, which has not been amended, exceeds fifty pages. The New Jersey
action was assigned to United States District Judge Freda Wolfson.

        On April 25, 2019, all the defendants timely moved to dismiss the Complaint pursuant to
Fed. R. Civ. P. 12(b) essentially on the grounds of lack of jurisdiction and improper venue.
(Collectively, the entity defendants and the individual defendant, who owns the entity defendants,
are involved in the business of satellite broadcasting of news and entertainment in North America,
the United Kingdom and India and, for convenience, this letter refers to them collectively as the
"Jus Punjabi defendants").

        Plaintiff Gill unsuccessfully opposed the Jus Punjabi defendants' Rule 12(b) motion. More
specifically, on July 19,2019, Judge Wolfson transferred the action in full from New Jersey to this
Court, thus effectively granting the relief which the Jus Punjabi defendants requested. See
Document 22. Consistent with Judge Wolfson's order, the action was transferred to this Court on
July 22,2019. It was assigned to Judge I. Leo Glasser and Magistrate Judge Peggy Kuo and given



1 Annexed as Exhibit 1 to this letter is a copy of the entire docket sheet relating to this case. The "Request

for Certificate of Default" is document entry 31.
Hon. Douglas C. Palmer
August 16, 2019
Page 2


the case number identified in the caption to this letter. I immediately filed a Notice of Appearance
for the Jus Punjabi defendants.

               In reliance on Judge Glasser's individual motion practice rules, I immediately made
several efforts to obtain the consent of Alan R. Ackermann, a New Jersey lawyer who has
represented plaintiff Gill from the outset, to a briefing schedule in connection with the Jus Punjabi
defendants' dispositive motion to dismiss the Complaint for failure to state a claim under Fed. R.
Civ. P. 12(b)(6).

                 Completely ignoring Judge Glasser's rules, Mr. Ackerman never responded in any
way to my numerous requests for the setting of a briefing schedule. Instead, Mr. Ackerman on
August 13,2019 filed the wholly unfounded "request" in the Clerk's Office for the issuance of a
certificate of default.

                I have concurrently with this letter written to Judge Glasser to call the Judge's
attention to plaintiffs misconduct, and I am annexing to this letter as Exhibit 2 a copy of my
concurrent letter to Judge Glasser which, among other things, requests the setting by Judge Glasser
of the required briefing schedule for the Jus Punjabi defendants' dispositive motion.

               For the reasons articulated in this letter and the accompanying letter to Judge
Glasser, I respectfully urge the Clerk's office to reject plaintiffs August 13,2019 "request" for
the issuance of a so-called "certificate of default."




PB/wg


cc: Hon. Peggy Kuo (Via ECF)
    All Counsel of Record (Via ECF)
Exhibit 1
 8/16/2019                                           Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)

                                                             u.s. District Court
                                     Eastern District of New York (Brooklyn)
                               CIVIL DOCKET FOR CASE #: 1:19-cv-04216-ILG-PK


  Gill v. JUS Broadcasting Corp. et al                                                      Date Filed: 0711912019
  Assigned to: Judge I. Leo Glasser                                                         Jury Demand: None
  Referred to: Magistrate Judge Peggy Kuo                                                   Nature of Suit: 470 Racketeer/Corrupt
  Case in other court: New Jersey, 3: 19-cv-06742                                           Organization
  Cause: 18: 1962 Racketeering (RICO) Act                                                   Jurisdiction: Diversity

  Plaintiff
  Kashmir Gill                                                            represented by Steven Adam Jayson
  Individually                                                                           Law Offices of Alan Ackerman
                                                                                         1719 Route 10 East
                                                                                         Ste 106
                                                                                         Parsippany, NJ 07054
                                                                                         973-898-1177
                                                                                         Email: sjayson@alanackermanlaw.com
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                            ALAN R. ACKERMAN
                                                                                            1719 ROUTE 10 EAST
                                                                                            PARSIPPANY, NJ 07054
                                                                                            (973) 898-1177
                                                                                            Email: araesq@alanackermanlaw.com
                                                                                            ATTORNEY TO BE NOTICED


  V.
  Defendant
  Jus Broadcasting Corp                                                   represented by Michael Farhi
                                                                                         190 Moore Street, Hackensack, Nj
                                                                                         Hackensack, NJ 07601
                                                                                         201-488-7211
                                                                                         Fax: 201-488-7211
                                                                                         Email: mfarhi@nklaw.com
                                                                                         TERMINATED: 0810712019
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED

                                                                                            PaulA. Batista
                                                                                            Paul Batista, PC
                                                                                            26 Broadway
                                                                                            Suite 1900
                                                                                            New York, NY 10004
                                                                                            212-980-0070
                                                                                            Fax: 212-344-7677
                                                                                            Email: batista007@aol.com
                                                                                            LEAD ATTORNEY
                                                                                            ATTORNEY TO BE NOTICED
https:/Iecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?66060880S738113-L_1_0-1                                                             1/6
 8/16/2019                                           Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)

   Defendant
  Jus Punjabi, LLC                                                         represented by Michael Farhi
                                                                                          (See above for address)
                                                                                          TERMINATED: 0810712019
                                                                                          LEAD ATTORNEY
                                                                                          ATTORNEY TO BE NOTICED

                                                                                             Paul A. Batista
                                                                                             (See above for address)
                                                                                             LEAD ATTORNEY
                                                                                             ATTORNEY TO BE NOTICED

  Defendant
  Jus One, Corp.                                                           represented by Michael Farhi
                                                                                          (See above for address)
                                                                                          TERMINATED: 0810712019
                                                                                          LEAD ATTORNEY
                                                                                          ATTORNEY TO BE NOTICED

                                                                                             Paul A. Batista
                                                                                             (See above for address)
                                                                                             LEAD ATTORNEY
                                                                                             ATTORNEY TO BE NOTICED

  Defendant
  Jus Broadcasting Corp PVT Ltd                                            represented by Michael Farhi
                                                                                          (See above for address)
                                                                                          TERMINATED: 0810712019
                                                                                          LEAD ATTORNEY
                                                                                          ATTORNEY TO BE NOTICED

                                                                                            Paul A. Batista
                                                                                            (See above for address)
                                                                                            LEAD ATTORNEY
                                                                                            ATTORNEY TO BE NOTICED

  Defendant
  Penny Sandhu                                                             represented by Michael Farhi
                                                                                          (See above for address)
                                                                                          TERMINATED: 0810712019
                                                                                          LEAD ATTORNEY
                                                                                          ATTORNEY TO BE NOTICED

                                                                                            Paul A. Batista
                                                                                            (See above for address)
                                                                                            LEAD ATTORNEY
                                                                                            ATTORNEY TO BE NOTICED


  Date Filed             #    Docket Text
  0212512019             1 COMPLAINT against JUS BROADCASTING CORP, JUS BROADCASTING CORP
                              PVT LTD, JUS ONE, CORP., JUS PUNJABI, LLC, PENNY SANDHU ( Filing and

https:/lecf.nyed .uscourts.gov/cgi-bin/DktRpt.pl?660608805738113-L_1_0-1                                                   2/6
8/16/2019                                             Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)

                               Admin fee $ 400 receipt number 0312-9444442), filed by KASHMIR GILL.
                               (Attachments: # 1 Civil Cover Sheet)(ACKERMAN, ALAN) [Transferred from New
                               Jersey on 7/22/2019.] (Entered: 02/25/2019)

   02/25/2019                  Judge Freda L. Wolfson and Magistrate Judge Tonianne 1. Bongiovanni added. Umh)
                               [Transferred from New Jersey on 7/22/2019.] (Entered: 02125/2019)
  >'-'                                                                              - _._- - - - - _ . _ - - - - - - _..__..._--
   02/25/2019             Z    SUMMONS ISSUED as to JUS BROADCASTING CORP, JUS BROADCASTING
                               CORP PVT LTD, JUS ONE, CORP., JUS PUNJABI, LLC, PENNY SANDHU. Attached
                               is the official court Summons, please fill out Defendant and Plaintiffs attorney information
                               and serve. Umh) [Transferred from New Jersey on 7/22/2019 .] (Entered: 02/25/2019)

   03/2112019             1 SUMMONS Returned Executed by KASHMIR GILL. PENNY SANDHU served on
                               319/2019, answer due 4/112019. (ACKERMAN, ALAN) [Transferred from New Jersey on
                               7/22/2019.] (Entered: 03 /2112019)
   03/2112019             1 AFFIDAVIT of Service for Affidavit of Service served on Jus Broadcasting PVT LTD; Jus
                               Punjabi, LLC; Jus Broadcasting Corp.; Jus One, Corp. on 03/07/2019, filed by KASHMIR
                               GILL. (Attachments: # 1 Exhibit "A", # Z Exhibit "B", # 1 Exhibit "C", # 1 Exhibit "D")
                               (ACKERMAN, ALAN) [Transferred from New Jersey on 7/22/2019.] (Entered:
                               03/2112019)
   04/02/2019             2    STIPULATION by All Defendants. (FARHI, MICHAEL) [Transferred from New Jersey
                               on 7/22/2019.] (Entered: 04/02/2019)

   04/03/2019             Q STIPULATION AND ORDER that the time for Defendant Joseph Scotto to answer, move
                               or otherwise respond to the Complaint is extended to 411112019. Signed by Magistrate
                               Judge Tonianne J. Bongiovanni on 4/3/2019. (km) [Transferred from New Jersey on
                               7/22/2019 .] (Entered: 04/03/2019)
   04/11/2019             1    NOTICE of Appearance by MICHAEL FARHI on behalf of All Defendants (FARHI,
                               MICHAEL) [Transferred from New Jersey on 7/22/2019.] (Entered: 04/11/2019)

   04111/2019             li STIPULATION Extending Time to Answer by All Defendants. (FARHI, MICHAEL)
                               [Transferred from New Jersey on 7/22/2019.] (Entered: 04/11 /2019)

   04112/2019             2    STIPULATION AND ORDER that the time within which all Defendants may answer or
                               file a responsive pleading to the Complaint or otherwise move is extended to 4/25/2019.
                               Signed by Magistrate Judge Tonianne J. Bongiovanni on 4112/2019. (mps) [Transferred
                               from New Jersey on 7/22/2019.] (Entered: 04112/2019)

  04/25/2019            10    MOTION to Dismiss for Lack of Jurisdiction by All Defendants. (Attachments: # 1 Text
                              of Proposed Order, # Z Brief, # 1 Declaration, # 1 Declaration)(FARHI, MICHAEL)
                              [Transferred from New Jersey on 7/22/2019.] (Entered: 04/25/2019)

  04/26/2019                  Set Deadlines as to lQ MOTION to Dismiss for Lack of Jurisdiction. Motion set for
                              5/20/2019 before Judge Freda L. Wolfson. Unless otherwise directed by the Court, this
                              motion will be decided on the papers and no appearances are required. Note that this is an
                              automatically generated message from the Clerk's Office and does not supersede any
                              previous or subsequent orders from the Court. (km) [Transferred from New Jersey on
                              7/22/2019.] (Entered: 04/26/2019)
  05/06/2019            11    Letter from Alan R. Ackerman, Esq. requesting an adjournment re 10 MOTION to
                              Dismiss for Lack of Jurisdiction, Set/Reset Motion and R&R DeadlineslHearings,.
                              (ACKERMAN, ALAN) [Transferred from New Jersey on 7/22/2019.] (Entered:
                              05/06/2019)
  05/07/2019            U     LETTER ORDER Resetting Deadlines as to lQ MOTION to Dismiss for Lack of
                              Jurisdiction. Motion reset for 6/3/2019 before Judge Freda L. Wolfson. Unless otherwise
https :/Iecf.nyed.uscourts .gov/cgi-bin/DktRpt.pl?66060880S738113-L_1_0-1                                                     3/6
8/16/2019                                            Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)

                               directed by the Court, this motion will be decided on the papers and no appearances are
                               required. Signed by Judge Freda L. Wolfson on 51712019. (lan) [Transferred from New
                               Jersey on 7/2212019.] (Entered: 05/07/2019)
   0512012019           11 RESPONSE in Opposition filed by KASHMIR GILL re lQ MOTION to Dismiss for Lack
                           of Jurisdiction (Attachments: # 1 Affidavit of Kashmir Gill, # 2. Exhibit A to Gill Affidavit
                           (Profit and Loss Statement), # J Exhibit B to Gill Affidavit (Operating Agreement), # 1.
                           Exhibit C to Gill Affidavit (Final Settlement Agreement), # 2. Exhibit D to Gill Affidavit
                               (Signed Dollar), # QExhibit E to Gill Affidavit (Email))(ACKERMAN, ALAN)
                               [Transferred from New Jersey on 7122/2019.] (Entered: 05120/2019)
   05/2412019            14    Letter. (FARHI, MICHAEL) [Transferred from New Jersey on 7/22/2019.] (Entered:
                               05 /2412019)
   05/2812019           12 LETTER ORDER Resetting Deadlines as to lQ MOTION to Dismiss for Lack of
                              Jurisdiction. Motion reset for 6/ 17/2019 before Chief Judge Freda L. Wolfson. Unless
                              otherwise directed by the Court, this motion will be decided on the papers and no
                              appearances are required. Signed by Chief Judge Freda L. Wolfson on 5/2812019. (lan)
                              [Transferred from New Jersey on 7/22/2019.] (Entered: 05 /29/2019)
   06/03/2019           16    REPLY BRIEF to Opposition to Motion filed by All Defendants re lQ MOTION to
                              Dismiss for Lack of Jurisdiction (Attachments: # 1 Brief)(FARHI, MICHAEL)
                              [Transferred from New Jersey on 7/2212019.] (Entered: 06/03/2019)
   0611212019                 SetlReset Deadlines as to lQ MOTION to Dismiss for Lack of Jurisdiction. Motion set for
                              Oral Argument on 711 0/20 19 10:00 AM in Trenton - Courtroom 5E before Chief Judge
                              Freda L. Wolfson. (jmm, ) [Transferred from New Jersey on 7122/2019.] (Entered:
                              0611212019)
   0711112019                 SetlReset Deadlines as to lQ MOTION to Dismiss for Lack of Jurisdiction. Motion set for
                              7/ 19/2019 10:30 AM in Trenton - Courtroom 5E before Chief Judge Freda L. Wolfson.
                              (jmm, ) [Transferred from New Jersey on 712212019.] (Entered: 0711112019)
   07/ 18/2019          U MOTION for Leave to Appear Pro Hac Vice by All Defendants. (Attachments: # 1
                          Statement, # 2. Certification, # J Certificate of Service, # 1. Text of Proposed Order)
                              (FARHI, MICHAEL) [Transferred from New Jersey on 7122/2019.] (Entered: 07118 /2019)
  07/18 /2019           .lli APPLICATIONIPETITION for FOR ATTORNEYS FEES AND COSTS for by
                             KASHMIR GILL. (Attachments: # 1 Exhibit A- Copy of Docket Sheet, # 2. Text of
                              Proposed Order)(ACKERMAN, ALAN) [Transferred from New Jersey on 7/22/2019.]
                              (Entered: 0711 8/2019)
  07118/2019                  Set Deadlines as to U MOTION for Leave to Appear Pro Hac Vice. Motion set for
                              811912019 before Magistrate Judge Tonianne J. Bongiovanni. Unless otherwise directed by
                              the Court, this motion will be decided on the papers and no appearances are required. Note
                              that this is an automatically generated message from the Clerk's Office and does not
                              supersede any previous or subsequent orders from the Court. (km) [Transferred from New
                              Jersey on 7/2212019.] (Entered: 0711812019)
  0711812019           12 Letter from JUS Broadcasting for Adjournment Request re 10 MOTION to Dismiss for
                              Lack of Jurisdiction. (FARHI, MICHAEL) [Transferred from New Jersey on 7122/2019 .]
                              (Entered: 0711812019)
  07118/2019            20    Letter from Alan R. Ackerman objecting to Defendants' adjournment request re SetlReset
                              Motion and R&R Deadlines/Hearings, SetlReset Motion and R&R DeadlineslHearings, 12
                              Letter. (ACKERMAN, ALAN) [Transferred from New Jersey on 7/22/2019.] (Entered:
                              07/1812019)
  0711812019            21    TEXT ORDER DENYING DEFENDANTS REQUEST 12 TO ADJOURN MOTION.
https://ecf.nyed .uscourts.gov/cgi-bin/DktRpt.pl?66060880S738113-L_1_0-1                                                   4/6
8/16/2019                                            Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)

                               Motion shall remain on as scheduled for 7119/2019 at 10:30 A.M .. So Ordered by Chief
                               Judge Freda L. Wolfson on 711812019. (jmm, ) [Transferred from New Jersey on
                               7122/2019.] (Entered: 0711812019)
   0711912019           22     Minute Entry for proceedings held before Chief Judge Freda L. Wolfson: Motion Hearing
                               held on 7/19/2019 re lQ MOTION to Dismiss for Lack of Jurisdiction filed by JUS ONE,
                               CORP., JUS BROADCASTING CORP, JUS PUNJABI, LLC, PENNY SANDHU, JUS
                               BROADCASTING CORP PVT LTD. Court Ordered Case to be transferred to Eastern
                               District of New York. Order to be filed. (Court ReporterlRecorder Vincent Russoniello.)
                               (jrnm,) [Transferred from New Jersey on 7/22/2019.] (Entered: 07/ 1912019)
   0711912019           23    ORDER that Plaintiffs lB. application for Attorney's fees is Granted; Plaintiff is awarded
                              attorney's fees and costs in the amount of $1 ,800.00. It is ORDERED that the lQ Motion to
                              Dismiss for Lack of Jurisdiction is DENIED. It is further ORDRED that this matter is
                              transferred to the U.S.D.C. for the Eastern District of New York. Signed by Chief Judge
                              Freda L. Wolfson on 7/1912019. (km) [Transferred from New Jersey on 7/22/2019 .]
                              (Entered: 07119/2019)
   07119/2019                 ***Civil Case Terminated. (km) [Transferred from New Jersey on 7122/2019.] (Entered:
                              0711912019)
   0712212019           24    Case transferred in from District of New Jersey; Case Number 3: 19-cv-06742. Original
                              file certified copy of transfer order and docket sheet received. (Entered: 07/2212019)
   0712212019           25    In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73 .1,
                              the parties are notified that if all parties consent a United States magistrate judge of this
                              court is available to conduct all proceedings in this civil action including a (jury or
                              nonjury) trial and to order the entry of a final judgment. Attached to the Notice is a blank
                              copy of the consent form that should be filled out, signed and filed electronically only if
                              all parties wish to consent. The form may also be accessed at the following link:
                              htm:llwww.uscourts.gov/uscourts/FormsAndFees/Forms/A0085 .pdf. You may withhold
                              your consent without adverse substantive consequences. Do NOT return or file the
                              consent unless all parties have signed the consent. (Davis, Kimberly) (Entered:
                              07/22/2019)
  07122/2019                  The case of Gill V. Jus Broadcasting Corp., has been transferred from District of New
                              Jersey to the Eastern District of New York. The new case number is 19-cv-4216.
                              PLEASE NOTE: if you plan to continue representing your client(s), you must be admitted
                              to practice before this court. You must do so by applying for Pro Hac Vice or permanent
                              admission. To apply for Pro Hac Vice admission, you must first register for an ECF login
                              and password. Please visit the Court's website at www.nyed.uscourts .gov/attorney-
                              admissions for guidance. Once registered, you must electronically file a Motion to Appear
                              Pro Hac Vice. You must pay the required pro hac vice fee online. (Davis, Kimberly)
                              (Entered: 07122/2019)
  07/2312019                  ORDER denying, with leave to renew, defense counsel's ..u Motion for Leave to Appear
                              pro hac vice. Counsel is directed to the pro hac vice Attorney Admission Instructions
                              available at https:llwww.nyed.uscourts.gov/pro-hac-vice-attorney-admission-instructions.
                              Ordered by Magistrate Judge Peggy Kuo on 712312019. (Riquelme, Claudia) (Entered:
                              07123 /2019)
  07/23 /2019           26    SCHEDULING ORDER: An Initial Conference will be held in this case on September 11,
                              2019 at 10:00 a.m. before Peggy Kuo, United States Magistrate Judge, in Courtroom 11 C
                              South of the United States Courthouse, 225 Cadman Plaza East, Brooklyn, New York. All
                              counsel are required to attend. Counsel are directed to the annexed Initial Conference
                              Order for instructions. At least five days before the Conference, the parties must file a
                              completed copy of the Proposed Discovery Plan, a PDF version of which may be found at:
https:llecf.nyed .uscourts.gov/cgi-bin/DktRpt.pl?660608805738113-L_1_0-1                                                      5/6
 8/16/2019                                            Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)

                                  https:llwww.nyed.uscourts.gov/pub/PK-discovplan.pdf. Any request for adjournment of
                                  this or any other conference must be made in writing on notice to opposing parties, and
                                  must disclose whether or not all parties consent. No request for adjournment will be
                                  considered unless made at least two (2) business days before the scheduled conference,
                                  except in the event of an emergency. Counsel with knowledge and authority must be
                                  nresent. Per diem counsel may not ann ear without nrior nermission of the Court.
                                  Ordered by Magistrate Judge Peggy Kuo on 7/23/2019. (Attachments: # 1 Proposed
                                  Discovery Plan) (Riquelme, Claudia) (Entered: 07/23/2019)
   07/24/2019                27 NOTICE of Appearance by Paul A. Batista on behalf of Jus Broadcasting Corp, Jus
                                Broadcasting Corp PVT Ltd, Jus One, Corp., Jus Punjabi, LLC, Penny Sandhu (aty to be
                                noticed) (Batista, Paul) (Entered: 07/24/2019)
   0713112019                28   NOTICE of Consent to Change Attorney by Paul A. Batista (Batista, Paul) Modified on
                                  81112019 to reflect that this is a motion. (Riquelme, Claudia). (Entered: 07/3112019)
   08/0112019                     ORDER denying 28 , with leave to renew, Motion to Substitute Attorney. The proposed
                                  substitution of attorney is not signed by defendants. Counsel is directed to resubmit the
                                  motion in compliance with Local Civil Rule 1.4, which requires any substitution of
                                  counsel by stipulation to be signed by counsel, the client, and all other parties. Ordered by
                                  Magistrate Judge Peggy Kuo on 8/112019. (Riquelme, Claudia) (Entered: 08/0112019)
   08/06/2019                29   First MOTION to Substitute Attorney re: 28 by Jus Broadcasting Corp, Jus Broadcasting
                                  Corp PVT Ltd, Jus One, Corp., Jus Punjabi, LLC, Penny Sandhu. (Batista, Paul) (Entered:
                                  08/06/2019)
   08/07/2019                     ORDER granting 29 Motion to Substitute Attorney. Attorney Michael Farhi terminated.
                                  Ordered by Magistrate Judge Peggy Kuo on 8/7/2019. (Riquelme, Claudia) (Entered:
                                  08/07/2019)
   08/08/2019            30 NOTICE of Appearance by Steven Adam Jayson on behalf of Kashmir Gill (aty to be
                            noticed) (Jayson, Steven) (Entered: 08/08/2019)
  ----,-_._------_._._-,..                     _ _ _ _•_ _ _ _ _ _ _H _ _ _ _ _ _ _ _ _ _ _ _•_ _. H _ _ _ _ _ _ _ _•_ _
                                                                                                                                ._---_.__._._._.-
   08113/2019            II Request for Certificate of Default by Kashmir Gill (Attachments: # 1 Affidavit in Support
                            Affirmation of Alan R. Ackerman, # 2 Affidavit of Service Affirmation of Service, # J
                            Proposed Order Proposed Certificate of Default) (Jayson, Steven) (Entered: 08/13/2019)



                                     I                      PACER Service Center                                            I
                                     I_-                          Transaction Receipt
                                                                                                           -               .~
                                                                     081161201908:43:28
                                     I                                                                                      I
                                      PACER
                                      Login:
                                                        pabatista            Eent_Code:
                                                                                                  JI                       _J
                                      Description:
                                                        Docket               Search                  11~~9-CV-04216-ILG-
                                                        Report               Criteria:
                                     [~~!~_~Pa_~_~.~]~___            _   JI~ost~_______ __J [~!?~_______________1




https ://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?660608805738113-L_1_0-1                                                                       6/6
